997 A.2d 991 (2010)
202 N.J. 431
In the Matter of John F. VARLEY, III, an Attorney at Law.
D-124 September Term 2009, 066379.
Supreme Court of New Jersey.
June 30, 2010.

ORDER
The Disciplinary Review Board having filed with the Court a certification of Board Counsel pursuant to Rule 1:20-17(e)(1) reporting that JOHN F. VARLEY, III, of WALL, who was admitted to the bar of this State in 1985, and whose license to practice law was administratively revoked on September 28, 2009 (Rule 1:28-2(c)), has failed to pay the costs assessed in connection with disciplinary proceedings that resulted in the imposition of discipline by Order dated October 6, 2009, and good cause appearing;
It is ORDERED that no application by JOHN F. VARLEY, III, for readmission to the bar of this State or to vacate the Order of revocation be filed unless and until respondent has paid in full the assessed costs and accrued interest as determined by the Disciplinary Review Board; provided, however, that this Order shall be vacated automatically if within thirty days, the Disciplinary Review Board reports that payment in full has been made or that a satisfactory installment payment plan is in place and current; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.